Name: 2001/545/EC: Commission Decision of 9 July 2001 amending Decision 97/167/EC accepting undertakings offered in connection with the review of Council Regulation (EEC) No 3433/91 and the anti-dumping proceeding concerning imports of gas-fuelled non-refillable pocket flint lighters, originating, inter alia, in Thailand (notified under document number C(2001) 1766)
 Type: Decision
 Subject Matter: competition;  consumption;  trade;  Asia and Oceania;  agri-foodstuffs
 Date Published: 2001-07-19

 Avis juridique important|32001D05452001/545/EC: Commission Decision of 9 July 2001 amending Decision 97/167/EC accepting undertakings offered in connection with the review of Council Regulation (EEC) No 3433/91 and the anti-dumping proceeding concerning imports of gas-fuelled non-refillable pocket flint lighters, originating, inter alia, in Thailand (notified under document number C(2001) 1766) Official Journal L 195 , 19/07/2001 P. 0057 - 0057Commission Decisionof 9 July 2001amending Decision 97/167/EC accepting undertakings offered in connection with the review of Council Regulation (EEC) No 3433/91 and the anti-dumping proceeding concerning imports of gas-fuelled non-refillable pocket flint lighters, originating, inter alia, in Thailand(notified under document number C(2001) 1766)(2001/545/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Article 8 thereof,After consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) Anti-dumping measures were imposed on imports of gas-fuelled non-refillable pocket flint lighters originating, inter alia, in Thailand by Council Regulation (EC) No 423/97(3). Undertakings were accepted by Commission Decision 97/167/EC(4) in connection with the review of Council Regulation (EEC) No 3433/91(5).B. INTERIM REVIEW(2) In April 2000, the Thai exporting producer, Thai Merry Co., Ltd (the "applicant") lodged a request for an interim review of the anti-dumping measures applicable to it, limited to the aspects of dumping pursuant to Article 11(3) of Regulation (EC) No 384/96 (the "basic Regulation"). Having determined, after consulting the Advisory Committee, that sufficient evidence existed for the initiation of an interim review, the Commission published a notice (notice of initiation)(6) and commenced an investigation.(3) The investigation did not show the existence of dumping for the applicant. In addition, evidence was found that it is unlikely that there will be a recurrence of dumped imports, in the foreseeable future. It was consequently concluded that the changed circumstances are of a lasting nature. In the absence of dumping it is therefore considered appropriate to repeal the measures in so far as they concern the applicant.C. AMENDMENT OF DECISION 97/167/EC(4) In view of the finding of non-existence of dumping for the applicant and as this situation is not considered to be of a short-term nature, Decision 97/167/EC should therefore be amended so as to repeal the undertaking offered by Thai Merry Co., Ltd.(5) In parallel with this Decision, the Council is repealing the anti-dumping duty imposed by Council Regulation (EC) No 423/97 in so far as this company is concerned (see Regulation (EC) No 1471/2001(7)),HAS ADOPTED THIS DECISION:Article 1Article 1(a) of Decision 97/167/EC is hereby suppressed.Article 2This Decision shall take effect on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 9 July 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 65, 6.3.1997, p. 1.(4) OJ L 65, 6.3.1997, p. 54.(5) OJ L 326, 28.11.1991, p. 1.(6) OJ C 311, 31.10.2000, p. 5.(7) See page 15 of this Official Journal.